REGAN, Judge.
This is an appeal from a judgment said to have been rendered on January 20, 1971, effecting the custody rights of the litigants over the children born of their marriage. It is conceded by both counsel that no written judgment was either signed or filed in the record herein. Consequently, Marian Slipman Loeb, the appellee, has moved in this court to dismiss the appeal.
It is well settled in our jurisprudence that there can be no appeal from such judgments when it is not considered rendered and appealable until signed by the judge hearing the matter. In Tolbert v. Thomas,1 the court dismissed an appeal ex mero motil for this reason and stated:
“It is well settled that an appeal may be taken only from a signed judgment inasmuch as a definitive judgment is not considered rendered and is therefore not appealable until it has been signed by the judge who announced the decision. LSA-C.C.P. Article 1911; Brown v. Boudreaux, 207 La. 233, 21 So.2d 44; Mayfair Sales, Incorporated v. Sams, La. App., 154 So.2d 616; Southern Bell Telephone and Telegraph Company v. Ace Freight Lines, Inc., et al., 155 So.2d 107; Davis v. Underwriters at Lloyd’s of London, La.App., 142 So.2d 803.”
In brief and in oral argument, counsel for the appellant asserts several denials of his client’s procedural rights in violation of the Louisiana Code of Civil Procedure and the rules of the Civil District Court for the Parish of Orleans. Since this case must be remanded in any event, the lower court is directed to hear any appropriate argument concerning any denial of procedural or other right, and to render a judgment consistent with law and the rationale of this opinion.
For the foregoing reasons, the appeal hereof is dismissed and the matter is remanded to the lower court for such additional proceedings, as the nature of the case may require. The appellant, Hilbert Loeb, is to pay all costs of this appeal.
Appeal dismissed; remanded.

. 173 So.2d 391 (1905).